This is an action on a promissory note for $380.15, balance due on an open account for lumber. Defendant filed an answer, asking for credit of $223.39 for material returned; $7.05 for broken glass; $7 expended in obtaining glass; $50 for difference in price and grade of lumber; and $50 for damages. These questions were properly submitted to the jury and a verdict returned in favor of W. J. Bridges and against B. V. Cummins for $180.76. There being sufficient evidence to support the verdict, this court will not disturb the same.
The judgment of the lower court should therefore be affirmed.
By the Court: It is so ordered. *Page 201